Allowable Subject Matter
Claims 1, 5-18, 20-24, 36, 38-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-18, 20-24, 36, 38-42 are patentable over Lanman et al., US 10519146, which includes the exemplified compound:

    PNG
    media_image1.png
    489
    787
    media_image1.png
    Greyscale

, which has the similar compound as claim 1 but not crystalline form as the instant claims 1, 5-18, 20-24, 36, 38-42. Therefore, the claims are free of prior art. 		
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
09/18/2021